Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-14-00844-CV

              IN THE INTEREST OF N.R.V., A.M.A.F. and I.I.F., Children

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2013-3094-DC
                      The Honorable Cathy Morris, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed because the appellant is indigent.

      SIGNED May 13, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice